FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks and Arguments filed on 07/01/2021 is acknowledged.
Claims 1-18 and 20 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (2016/0115866; IDS ref) in view of Motsch (US 2018/0306115) in further view of White (3,034,298).
In re Claim 1:  Suciu teaches a gas turbine engine (100) comprising: 
an offset core (Fig. 1) configured to rotate about a first axis (B); 

a nosecone inlet duct (the shaft 104 has an inner channel with an inlet located in the nosecone) disposed within the fan section (106);
an inner channel defined by an inner radial surface of the shaft (see Fig. 1), the inner channel extending along a length of the shaft between a first axial location at the nosecone inlet duct and a second axial location axially aft of the fan section (see Fig. 1, the shaft 104 has an inner channel that extends along a length of the shaft from the nosecone to the turbine section);.
However, Suciu does not teach the shaft comprising: at least one shaft vent located at the second axial location, the at least one shaft vent comprising a plurality of vent apertures extending radially through the shaft from the inner radial surface of the shaft to an outer radial surface of the shaft; the plurality of vent apertures circumferentially spaced from one another about the second axis at the second axial location; at least one air duct comprising a first end circumscribing the outer radial surface of the shaft at the second axial location; and at least one heat exchanger connected to a second end of the at least one air duct at a third axial location axially aft of the second axial location; wherein the at least one air duct configured to deliver air entering the nosecone inlet duct and flowing in an aft direction through the inner channel to the at least one heat exchanger.
Motsch teaches, an cooling system (Fig. 1) that delivers cooling air (28) from a nose cone inlet (22) disposed within a fan section (4), at least one shaft vent (gap 34, for air exiting 20 into 21 via gap 34, see Fig. 3) located at the second axial location; an inner channel defined (20) by an inner radial surface of the shaft (24, see Figs. 2 and 3), the inner channel extending along a length of the shaft between a first axial location at the nosecone inlet duct (see Fig. 2) and a second axial location axially aft of the fan section (see Fig. 3); at least one air duct (21) comprising a first end (see Fig. 3) circumscribing the outer radial surface of the shaft at the second axial location.

However, Suciu i.v. Motsch does not teach the at least one shaft vent comprising a plurality of vent apertures extending radially through the shaft from the inner radial surface of the shaft to an outer radial surface of the shaft; the plurality of vent apertures circumferentially spaced from one another about the second axis at the second axial location; and at least one heat exchanger connected to a second end of the at least one air duct at a third axial location axially aft of the second axial location; wherein the at least one air duct configured to deliver air entering the nosecone inlet duct and flowing in an aft direction through the inner channel to the at least one heat exchanger.  
White teaches the at least one shaft vent (annotated) comprising a plurality of vent apertures (annotated) extending radially through the shaft (30) from the inner radial surface (annotated) of the shaft (30) to an outer radial surface of the shaft (annotated), the plurality of vent apertures circumferentially 

    PNG
    media_image1.png
    469
    602
    media_image1.png
    Greyscale

spaced from one another (see Fig. 2) about the second axis at the second axial location (see Fig. 2); at least one air duct (annotated) comprising a first end (annotated) circumscribing the outer radial surface of the shaft at the second axial location (see Fig. 2); and at least one heat exchanger (annotated, turbine 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include vents in the shaft in order to cool the turbine as taught by White, col. 1 ll. 9-10.
Once Suciu in view of Motsch has been modified with White, White further teaches wherein the at least one air duct configured to deliver air from the nosecone inlet duct to at least one heat exchanger (turbine section).
In re Claim 3:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Motsch further teaches, the inner channel extends substantially an entire length of the shaft. See Fig. 1, the inner channel extends the entire length of the shaft. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the gas turbine engine as taught by Suciu in view of Motsch with Motsch’s inner channel that extends an entire length of the shaft in order to provide improved cooling and longer service life for heated engine components as taught by Motsch [0010]. 
In re Claim 4:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Motsch further teaches, the shaft further comprises a plurality of shaft seals (46; i.e., sealing appliance that can be interpreted to comprises a plurality of seal segments) configured to provide an air seal between the shaft and the at least one air duct (i.e., the sealing appliance seals between the shaft and the air duct), each shaft seal of the plurality of shaft seals disposed between the shaft and an inner surface of the at least one air duct in an annular array about a circumference of the shaft. See Fig. 2, the sealing appliance is an annular array of seal segments that extend about a circumference between the shaft and an inner surface of the air duct. 

Alternatively, under the interpretation of a single annular seal, it has been held that the use of a one piece construction, in this case a single annular seal, instead of the use of a multi piece construction, in this case a plurality of seals, in order to provide an air seal that prevents leakage is merely a matter of obvious engineering design choice and was an obvious extension of prior art teachings, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) MPEP 2144.04 V. B. 
In re Claim 5:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Suciu further teaches, a core cowl (112) arranged substantially about the second axis and enveloping the at least one vent and at least a portion of the offset core and the propulsion assembly. See Fig. 1, the core cowl surrounds the second axis, the offset core, and the propulsion assembly. 
In re Claim 6:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Suciu in view of Motsch further teaches, the at least one air duct is configured to cool the core cowl by directing air from the nosecone inlet to an inner surface of the core cowl. Motsch receives cooling air from the nosecone inlet and delivers the cooling air to Suciu’s heat exchanger located within a bypass channel at the core cowl. The delivery of the cooling air would provide at least some thermal management to the surrounding core cowl. Further, see the proposed modification of claim 1. 
In re Claim 7:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Suciu further teaches, the offset core further comprises an accessory mount structure configured to hold the at least one heat exchanger. See Fig. 1, in the area of 148. The heat exchanger is structurally supported by some mount structure. 
In re Claim 8:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Suciu further teaches, the core cowl and the accessory mount structure are configured to share at least a portion of a weight of the at least one heat exchanger. See Fig. 1, the mount structure is supported by the core cowl, therefore at least a portion of the heat exchanger’s weight 
In re Claim 9:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Suciu further teaches, the first axis is angularly skewed with respect to the second axis. See Fig. 1, axis B is portrayed as being skewed, or non-parallel relative to axis A. 
In re Claim 10:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Suciu further teaches, the first axis is substantially parallel to the second axis. See [0010], ll. 13-15. Axis A and B can be substantially parallel one another. 
In re Claim 11:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Suciu further teaches, the at least one heat exchanger is configured to extend in a radial direction substantially a distance between the propulsion assembly and the core cowl. See Fig. 1, the heat exchanger extends in a radial direction, and is located between the propulsion assembly and the core cowl. 
In re Claim 18:  Suciu teaches a gas turbine engine (100) comprising: 
an offset core (Fig. 1) comprising at least a compressor section (130), a combustion section (132), and a turbine section (144), at least one of the compressor section and the turbine configured to rotate about a first axis (B; compressor section rotates about axis B); 
a propulsion assembly (Fig. 1; shaft connecting fan and turbine sections) comprising a fan section (106) and a low-pressure turbine (102) connected to the turbine section, (Fig. 1; i.e., the fan and the LP turbine are connected to the turbine section), the fan section connected to the low-pressure turbine by a shaft (104) configured to rotate about a second axis (A), different than the first axis (i.e., axis A and B are offset from one another), the shaft comprising:
an inner channel defined by an inner radial surface of the shaft (see Fig. 1), the inner channel extending along a length of the shaft between a first axial location at the nosecone inlet duct and a second axial location (see Fig. 1, the shaft 104 has an inner channel that extends along a length of the shaft from the nosecone to the turbine section); 
a heat exchanger (150);

However, Suciu does not teach the shaft comprising: a nosecone inlet duct disposed within the fan section; and at least one shaft vent located at the second axial end location, the at least one shaft vent comprising at least one respective vent aperture extending through the shaft from the inner radial surface of the shaft to an outermost radial surface of the shaft; at least one air duct comprising a first end circumscribing the outermost radial surface of the shaft at the second axial location; at least one heat exchanger connected to a second end of the at least one air duct at a third axial location (heat exchanger is located aft of annotated second end) axially aft of the second axial location. 
Motsch teaches, an cooling system (Fig. 1) that delivers cooling air (28) from a nosecone inlet duct (22) disposed within the fan section (4), an inner channel defined (20) by an inner radial surface of the shaft (24, see Figs. 2 and 3), the inner channel extending along a length of the shaft between a first axial location at the nosecone inlet duct (see Fig. 2) and a second axial location (aft of fan); and at least one shaft vent (gap 34, for air exiting 20 into 21 via gap 34, see Fig. 3) located at the second axial location; at least one air duct (21) comprising a first end (see Fig. 3) circumscribing the outermost radial surface of the shaft at the second axial location.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Suciu’s gas turbine engine with Motsch’s cooling system in order to provide improved cooling and longer service life for heated engine components as taught by Motsch [0010].
However, Suciu i.v. Motsch does not teach the at least one shaft vent comprising at least one respective vent aperture extending through the shaft from the inner radial surface of the shaft to an outermost radial surface of the shaft; at least one heat exchanger connected to a second end of the at least one air duct at a third axial location axially aft of the second axial location. 
White teaches at least one shaft vent (annotated) located at a second axial location (aft of fan), the at least one shaft vent comprising at least one respective vent aperture (annotated) extending radially 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include vents in the shaft in order to cool the turbine as taught by White, col. 1 ll. 9-10.
Once Suciu in view of Motsch has been modified with White, White further teaches wherein the at least one air duct configured to deliver air from the nosecone inlet duct to at least one heat exchanger (turbine section).
In re Claim 20:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Suciu further teaches, the offset core further comprises an accessory mount structure configured to hold the at least one heat exchanger. See Fig. 1, in the area of 148. The heat exchanger is structurally supported by some mount structure.
Claims 2 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu in views of Motsch and White and further in view of Suciu (2015/0247456; hereinafter Suciu2).
In re Claim 2:  Suciu in views of Motsch and White teaches the invention as claimed and as discussed above, and Suciu further teaches, a fan drive gear system [0039]. 
Suciu in view of Motsch fails to teach a planetary gear system coupling the low-pressure turbine to the shaft. 
Suciu2 teaches, a gas turbine engine having an offset core (Fig. 1), a turbine section driving the fan through a shaft connected to a reducing geared architecture [0038], also known as a planetary gear system. See Fig. 1 and 2. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the gas turbine engine as taught by Suciu in view of Motsch with Suciu2’s reducing geared architecture. It has been held that a simple substitution of one know element, in 
In re Claim 12:  Suciu teaches a gas turbine engine (100) comprising: 
an offset core (Fig. 1) comprising at least a compressor section (130), a combustion section (132), and a turbine section (144), at least one of the compressor section and the turbine configured to rotate about a first axis (B; compressor section rotates about axis B); 
a propulsion assembly (Fig. 1; shaft connecting fan and turbine sections) comprising a fan section (106) and a low-pressure turbine (102) connected to the turbine section, (Fig. 1; i.e., the fan and the LP turbine are connected to the turbine section), the fan section comprising a fan (106) connected to the low-pressure turbine by a shaft (104) configured to rotate about a second axis (A), different than the first axis (i.e., axis A and B are offset from one another), the shaft comprising:
a nosecone inlet duct (the shaft 104 has an inner channel with an inlet located in the nosecone) disposed within the fan section (106);
an inner channel defined by an inner radial surface of the shaft (see Fig. 1), the inner channel extending along a length of the shaft between a first axial location at the nosecone inlet duct and a second axial location axially aft of the fan section (see Fig. 1, the shaft 104 has an inner channel that extends along a length of the shaft from the nosecone to the turbine section);.
However, Suciu does not teach the shaft comprising: at least one shaft vent located at the second axial location, the at least one shaft vent comprising a plurality of vent apertures extending radially through the shaft from the inner radial surface of the shaft to an outer radial surface of the shaft; at least one air duct comprising a first end circumscribing the outer radial surface of the shaft at the second axial location, the first end of the at least one air duct axially encompassing the plurality of vent apertures; and at least one heat exchanger connected to a second end of the at least one air duct at a third axial location axially aft of the second axial location; wherein the at least one air duct configured to deliver air entering the nosecone inlet duct and flowing in an aft direction through the inner channel to at least one heat exchanger and the shaft is configured to rotate about the second axis relative to the air duct.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Suciu’s gas turbine engine with Motsch’s cooling system in order to provide improved cooling and longer service life for heated engine components as taught by Motsch [0010]. 
However, Suciu i.v. Motsch does not teach the at least one shaft vent comprising a plurality of vent apertures extending radially through the shaft from the inner radial surface of the shaft to an outer radial surface of the shaft; and the first end of the at least one air duct axially encompassing the plurality of vent apertures; and at least one heat exchanger connected to a second end of the at least one air duct at a third axial location axially aft of the second axial location; wherein the at least one air duct configured to deliver air entering the nosecone inlet duct and flowing in an aft direction through the inner channel to at least one heat exchanger and the shaft is configured to rotate about the second axis relative to the air duct.
White teaches at least one shaft vent (annotated) located at the second axial location (aft of fan, see Fig. 2), the at least one shaft vent comprising a plurality of vent apertures (annotated) extending radially through the shaft (30) from the inner radial surface (annotated) of the shaft (30) to an outer radial surface of the shaft (annotated), at least one air duct (annotated) comprising a first end (annotated) circumscribing the outer radial surface of the shaft at the second axial location (see Fig. 2), the first end (annotated) of the at least one air duct axially encompassing the plurality of vent apertures (see Fig. 2); at least one heat exchanger (turbine section also read on heat exchanger since air cools the turbine) connected to a second end (annotated) of the at least one air duct at a third axial location (heat exchanger located aft of annotated second end) axially aft of the second axial location; wherein the at 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include vents in the shaft in order to cool the turbine as taught by White, col. 1 ll. 9-10.
Once Suciu in view of Motsch has been modified with White, White further teaches wherein the at least one air duct configured to deliver air from the nosecone inlet duct to at least one heat exchanger (turbine section).
However, Suciu in views of Motsch and White does not teach a planetary gear system coupling the low-pressure turbine to the shaft. 
Suciu2 teaches, a gas turbine engine having an offset core (Fig. 1), a turbine section driving the fan through a shaft connected to a reducing geared architecture [0038], also known as a planetary gear system. See Fig. 1 and 2. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the gas turbine engine as taught by Suciu in view of Motsch with Suciu2’s reducing geared architecture. It has been held that a simple substitution of one know element, in this case a generic fan drive gear system, for another, in this case a reducing geared architecture, to obtain predictable results, in this case to provide a driving force to the fan section, was an obvious extension of prior art teachings, see in re Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), MPEP 2143 (B).
In re Claim 13:  Suciu in views of Motsch, White and Suciu2 teaches the invention as claimed and as discussed above, and Suciu further teaches, a core cowl (112) arranged substantially about the second axis and enveloping at least a portion of the offset core and the propulsion assembly. see Fig. 1, the core cowl surrounds the second axis, the offset core, and the propulsion assembly.
In re Claim 14:  Suciu in views of Motsch, White and Suciu2 teaches the invention as claimed and as discussed above, and Suciu in view of Motsch and Suciu2 further teaches, the at least one air duct is configured to cool the core cowl by delivering air from the nosecone inlet to the core cowl. Motsch 
In re Claim 15:  Suciu in views of Motsch, White and Suciu2 teaches the invention as claimed and as discussed above, and Suciu further teaches, the offset core further comprises an accessory mount structure configured to hold the at least one heat exchanger. See Fig. 1, in the area of 148. The heat exchanger is structurally supported by some mount structure.
In re Claim 16:  Suciu in views of Motsch, White and Suciu2 teaches the invention as claimed and as discussed above, and Suciu further teaches, the core cowl and the accessory mount structure are configured to share at least a portion of a weight of the at least one heat exchanger. See Fig. 1, the mount structure is supported by the core cowl, therefore the at least a portion of the heat exchanger’s weight is supported by the accessory mount structure and at least a portion of the heat exchanger’s weight is supported by the core cowl.
In re Claim 17:  Suciu in views of Motsch, White and Suciu2 teaches the invention as claimed and as discussed above, and Suciu further teaches, the first axis is substantially parallel to the second axis. See [0010], ll. 13-15. Axis A and B can be substantially parallel one another.
Response to Arguments
Applicant's arguments with respect to claims 1, 12 and 18 have been considered but are moot in view of the new ground(s) of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/             Primary Examiner, Art Unit 3741